Botein, P. J. (concurring in result).
The provisions of the master agreement and trust indenture upon which plaintiff must rely for recovery are those giving her the right “ to cause all payments then remaining to be paid under the terms of the trust indentures to be immediately due and payable.” As I construe the agreements, the payments remaining to be made under the trust agreement for the benefit of the mother were the balance of the $90,000 set aside for her in trust; and the payments to be made under the trust agreement for the benefit of the child are the sums of $2,500 per year until she will have reached 21 years of age, when the principal is to be paid her. Any other construction would result in giving the mother much more drastic relief in the event of a breach after full payment had been made of the major obligation of $90,000 than before such payment. The contract is not capable of such a construction, and it is also incredible that the parties would agree to such terms. The entire amount of $90,000 has been paid to the mother, and the payment of $2,500 currently due under the trust agreement for the benefit of the child has been paid. Since plaintiff has not the right to accelerate the payments under the latter trust agreement, she cannot obtain the relief sought in her complaint and it must be dismissed.
Breitel, Valente and Stevens, JJ., concur with McNally, J.; Botein, P. J., concurs in result in opinion.
Order entered on January 24, 1961, insofar as it denies defendant-appellant’s motion to dismiss the amended complaint, unanimously reversed, on the law, with $20 costs and disbursements to the appellant, and the motion granted, with $10 costs.